         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


DEBORAH KIZER, Individually and as
                                 )
Mother and Next Friend of R.J.K., a
                                 )
Minor,                           )
                                 )
Plaintiffs,                      )
                                 )
v.                               )               Case No. CIV-18-846-D
                                 )
NORTH AMERICAN TRANSPORT         )
SERVICES, LLC, and DANIEL PALMA, )
                                 )
                                 )
Defendants.                      )

                                       ORDER

       Before the Court is Defendants’ Motion to Compel and Brief in Support [Doc. No.

79]. Plaintiff has filed a Response [Doc. No. 85] in opposition, to which Defendants have

replied [Doc. No. 86]. The Motion is fully briefed and at issue.

                                    BACKGROUND

       This case centers around a motor vehicle collision near Tonkawa, Oklahoma, in

May of 2018. Allegedly, Defendant Daniel Palma drove a semitractor-trailer as an agent

of North American Transport Services, LLC (“NATS”). Plaintiff, Deborah Kizer, was

driving a 2009 Nissan Pathfinder, and her minor son, R.J.K., was in the vehicle. This case

was scheduled to complete discovery on October 17, 2020. See Am. Scheduling Order

[Doc. No. 97]. Defendants have filed the instant Motion to Compel asking the Court to

order Plaintiff to produce a privilege log and supplement discovery responses. The parties
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 2 of 18




have engaged in three in-person conferences in compliance with the Local Rules in an

attempt to resolve their discovery dispute.

                               STANDARD OF DECISION

       Rule 26 of the Federal Rules of Civil Procedure governs the scope of discovery.

When a party objects to a discovery request, the objecting party bears the burden of

showing why the discovery should not be permitted. See Barclaysamerican Corp. v. Kane,

746 F.2d 653, 656 (10th Cir. 1984). “The grounds for objecting to an interrogatory must be

stated with specificity. Any ground not stated in a timely objection is waived unless the

court, for good cause, excuses the failure.” FED. R. CIV. P. 33(b)(4). Likewise, in objecting

to a request for production, the objection must be properly supported. See FED. R. CIV. P.

34(b)(2)(B).

                                       DISCUSSION

       NATS and Daniel Palma (collectively “Defendants”) filed the instant Motion

asserting that Plaintiff failed to produce a privilege log detailing her objections on the basis

of work product and attorney-client privilege. Defendants also claim that Plaintiff failed to

supplement certain discovery responses. Defendants now ask the Court to order Plaintiff

to provide a privilege log and supplement the responses at issue.

 I.    PRIVILEGE LOG

       Defendants take issue with Plaintiff’s responses to NATS and Palma’s first requests

for production. The requests from both defendants are identical. To Request Nos. 7, 9, 10,

and 19, Plaintiff asserts that the documents sought may be protected by the work product

doctrine. Plaintiff asserts the attorney-client privilege in response to Request No. 10.


                                               2
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 3 of 18




Plaintiff has not produced a privilege log. In each response, Plaintiff uses language like the

following:

       Request No. 7:        All photographs or other visual images, still or moving,
       related to the vehicles involved in the occurrence.

       Response No. 7:     Objection. NATS’s request is vague, over broad, seeks
       information that is not relevant to any claim or defense, and seeks
       information that may be protected work product. . . Further, images prepared
       by Kizer’s attorneys or a consulting expert are not discoverable absent a
       showing of “substantial need for the materials to prepare [his] case and
       cannot, without undue hardship, obtain their substantial equivalent by other
       means.” FED. R. CIV. P. 26(b)(3)(A). Subject to the stated objections, see
       Bates-stamped documents Kizer 0001–0004.

See Pl.’s Resp. to Def. NATS’s Req. for Produc. at 5. In her response to the instant Motion,

Plaintiff discusses only Request Nos. 10 and 19.

       Under FED. R. CIV. P. 26(b)(5)(A), when a party asserts a privilege, “the party must

‘expressly make the claim’ and ‘describe the nature of the documents . . . and do so in a

manner that, without revealing information itself privileged or protected, will enable other

parties to assess the claim.’ This ordinarily is accomplished through a privilege log.”

Zander v. Craig Hosp., 743 F. Supp. 2d 1225, 1231–32 (D. Colo. 2010). “Generally, a

privilege log is adequate if it identifies with particularity the documents withheld, [] their

date of creation, author, title or caption, addressee and [] recipient, and general nature or

purpose for creation.” Id. at 1232.

       When a responding party generally objects to an entire set of discovery requests

based on privilege, or generally asserts a privilege objection within an individual discovery

response, the resulting “blanket objection” is decidedly improper. Peat, Marwick, Mitchell




                                              3
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 4 of 18




& Co. v. West, 748 F.2d 540, 541–42 (10th Cir. 1984) (holding that a blanket, non-specific

attorney-client and work product privilege objection was insufficient).

       A privilege log must contain “specific facts which, taken as true, establish the

elements of the privilege for each document for which privilege is claimed.” Clark v. Unum

Life Ins. Co. of America, 799 F. Supp. 2d 527, 536 (D. Md. 2011). A log is sufficient “if it

identifies ‘the nature of each document, the date of its transmission or creation, the author

and recipients, the subject, and the privilege asserted.’” Id. (quoting N.L.R.B. v. Interbake

Foods, LLC, 637 F.3d 492, 502 (4th Cir. 2011)).

       The specific objection requirement provides the party seeking discovery with a basis

for determining what documents have been withheld. The party might otherwise never

know whether the documents “were withheld correctly, incorrectly, or maliciously.”

Pearson v. Progressive Direct Ins. Co., No. CIVIL NO. 10–130 JC/LFG, 2010 WL

11623369, at *6 (D.N.M. June 28, 2010).

          a. Request for Production No. 10 – Witness Statements

       Plaintiff asserts work product and attorney-client privilege in her response to both

Defendants’ Request No. 10, which seeks witness statements. Plaintiff’s response to

Palma’s request is as follows:

       Request No. 10:      Any statement made by any party to this lawsuit or any
       witness to the occurrence alleged in Plaintiff’s Petition.

       Response No. 10: Objection. Palma’s request is over broad and seeks
       information that may be attorney work product or attorney-client privileged.
       FED. R. CIV. P. 26(b)(1) and (b)(3), FED. R. EVID. 501, OKLA. STAT. tit. 12,
       § 2502. Statements taken by plaintiffs’ counsel from witnesses is protected
       work product, and absent a showing of substantial need, Kittles is not entitled
       to the statements, nor is she entitled to the identities of the witnesses defense


                                              4
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 5 of 18




       counsel has contacted.1 See Phillips v. Hanover Ins. Co., No. CIV–14–871–
       R, 2015 WL 1781873, at *4 (W.D. Okla. Apr. 20, 2015); Lamer v. Williams
       Commc’ns, LLC, No. 04–CV–847–TCK–PJC, 2007 WL 445511, at *2 (N.D.
       Okla. Feb. 6, 2007). Moreover, statements made by Plaintiffs and their
       representatives to their liability insurer are attorney-client privileged. See
       OKLA. STAT. tit. 12, § 2501(A)(4)(a) and (B)(4). Subject to the stated
       objections and limiting the request to exclude work product and attorney-
       client privileged statements, Kizer is not aware of any statements made
       beyond those included in the Official Oklahoma Traffic Collision Report.

See Pl.’s Resp. to Def. Palma’s Req. for Produc. at 6–7.

       Plaintiff argues that a privilege log is not required for witness statements because a

log would circumvent the work product doctrine by requiring Plaintiff to provide the names

of witnesses interviewed in preparation for trial. See Pl.’s Resp. to Defs.’ Mot. at 4. In

support of a privilege log, Defendants argue that Plaintiff previously “demanded

Defendants identify and provide privilege logs as to any witnesses counsel spoke with

. . . .” in her motion to compel [Doc. No. 40], which this Court granted [Doc. No. 65].

Defs.’ Reply to Pl.’s Resp. at 3.2

       Work product protection extends to “(1) ‘documents and tangible things;’ (2)

‘prepared in anticipation of litigation or for trial;’ (3) ‘by or for another party or by or for

that other party’s representative.’” Albin Family Revocable Living Trust v. Halliburton



1
  The Court presumes that Plaintiffs’ counsel made an error in referencing “Kittles” and
“she” in response to Palma’s requests.
2
  In Plaintiff’s motion to compel, she sought “information regarding the identities of the
people who investigated the accident on behalf of NATS, including the dates of the
investigation(s), information revealed, reports generated, liability determinations, and
preventability determinations.” [Doc. No. 40] at 10. These requests focused on NATS’s
investigation of the accident. See id. at 11–13. Here, Defendants’ request focuses on any
statements made by a party or witness.


                                               5
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 6 of 18




Energy Serv., Inc., Case No. CIV-16-910-M, 2018 WL 2440201, at *2 (W.D. Okla. Jan. 8,

2018) (citation omitted). Opinion work product consists of counsel’s “mental impressions,

conclusions, opinions, or legal theories.” Id. at *2. This category receives “heightened or

special protection.” Id. (citation omitted). Attorney notes from witness interviews receive

this heightened protection. Id. A party seeking such notes may only do so when

“‘extraordinary circumstances justify disclosure.’” Id. (quoting Okla. v. Tyson Foods, Inc.,

262 F.R.D. 617, 625 (N.D. Okla. 2009)).

       Plaintiff relies on a case from this district to support her argument. There, the court

addressed an interrogatory seeking the names of “‘all persons contacted and/or interviewed

by [it] or [its] representatives in connection with this case, regardless of whether said

persons were included in any investigative report or whether said persons were asked to

give a statement.’” Phillips v. Hanover Ins. Co., No. CIV–14–871–R, 2015 WL 1781873,

at *3 (W.D. Okla. Apr. 20, 2015) (quoting the interrogatory). Under these facts, the court

found that “‘[a]n interrogatory asking a party to identify all persons interviewed would

contravene work product . . . intruding into the heart of attorney trial preparation.’” Id. at

*4 (quoting Lamer v. Williams Commc’ns LLC, No. 04–CV–847–TCK–PJC, 2007 WL

445511, at *2 (N.D. Okla. Feb. 6, 2007)).

       But Defendants’ request here is different. The interrogatory in Phillips sought the

names of persons contacted or interviewed—regardless of whether they made a statement.

The instant request seeks the production of statements made by a party or witness.

       Courts have come to varying results when addressing witness statements in the work

product context. Specifically, the Northern District of Oklahoma addressed whether


                                              6
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 7 of 18




non-party witness affidavits must be listed on a privilege log when counsel prepared them

based on attorney notes. Lamer v. Williams Commc’ns LLC, No. No. 04–CV–847–TCK–

PJC, 2007 WL 445511, at *1 (N.D. Okla. Feb. 6, 2007)). The court concluded that the

affidavits were attorney work product and need not be listed on a privilege log. Id. at *2.

Without much discussion, the court stated that the parties would get the names of witnesses

from each other through discovery, and including them on a privilege log was unnecessary.

Id.

       Other courts have reached a different result. The District of South Dakota

acknowledged Lamer and declined to follow it in Murphy v. Kmart Corp., 259 F.R.D. 421

(D.S.D. 2009). There, the court addressed a motion to compel production of third-party

witness statements. Id. at 430. Acknowledging the split of authority on this issue, the

Murphy court found the Lamer court to be in the minority. Id. at 430 (“In contrast to this

majority view, the court in Lamer v. Williams Comm’ns, LLC . . . .”). Other courts

addressing the issue have not classified non-party witness statements and affidavits as work

product. See Schipp v. Gen. Motors Corp., 457 F. Supp. 2d 917, 924 (E.D. Ark. 2006)

(“However, any verbatim non-party witness statements are neither privileged nor work

product and must be produced.”); Dobbs v. Lamonts Apparel, Inc., 155 F.R.D. 650, 653

(D. Alaska 1994) (“[T]his court views the attorney work product rule as involving a kind

of fiction when the subject is the verbatim statements of witnesses.”). Regarding affidavits,

some have drawn a distinction between the final version and previous drafts and

communications. See Tuttle v. Tyco Elecs. Installation Servs., Inc., No. 2:06-cv-581, 2007




                                             7
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 8 of 18




WL 4561530, at *2 (S.D. Ohio Dec. 21, 2007) (finding that drafts and communications

may be work product but the final statement is not).

       The Murphy court refused to classify third-party statements as work product.

Murphy, 259 F.R.D. at 431. In doing so, the court acknowledged the discovery disclosure

rules under the Federal Rules of Civil Procedure—much like the Northern District of

Oklahoma did in Lamer. Id. Instead, though, the Murphy court felt that because the Federal

Rules require disclosure of witness names, relying on witnesses to “support [a] case is

clearly not within the ambit of attorney work product.” Id. (citing FED. R. CIV. P.

26(a)(1)(A)(1)).

       This Court agrees. Thus, Plaintiff counsel’s notes from interviews are protected as

opinion work product. If counsel is withholding the production of any formal witness

statements or affidavits on the basis of work product, however, such statements should be

reflected in a privilege log.

           b. Request for Production No. 19 – Investigative Notes

       Plaintiff also asserts that she need not provide a privilege log in relation to Request

No. 19. This request seeks: “Copies of the police report, or other reports of any

governmental agency relating to this collision, any accident reports, investigative notes,

photographs, reconstructions, maps, diagrams and/or accident scene measurements

prepared by any person or entity that refer or relate to the incident in question.”

       Plaintiff claims there are no investigative notes other than those prepared by counsel

or at counsel’s direction. Pl.’s Resp. to Defs.’ Mot. at 5. Plaintiff asserts that a privilege

log detailing investigative efforts over the past twenty-four months is “absurd.” Id. Plaintiff


                                              8
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 9 of 18




also claims that “[t]he investigative efforts of plaintiffs’ counsel, including their

investigative notes, are not discoverable,” and a log would not “provide any meaningful

assistance to Defendants” because mental impressions and strategy are not discoverable.

As to counsel’s investigative notes, the Court agrees with Plaintiff.

       Defendants state they do not seek counsel’s impressions. Instead, they are focused

on the pre-suit investigation by Plaintiff after the collision until filing of this lawsuit. In

Plaintiff’s response to the instant Motion, she claims that Plaintiff did not investigate the

accident. Instead, she obtained counsel after the accident. Thus, there are no investigative

reports to discover.

       Defendants      also   request   police       reports,   accident   reports,   photographs,

reconstructions, maps, diagrams, and accident scene measurements. In her first response to

this request, Plaintiff directed Defendants to Bates-stamped documents Kizer 007-0014.

The Court does not have a copy of these exhibits to ascertain their contents. Plaintiff has

not supplemented this response. On May 4, 2020, the parties completed their expert

disclosures including all expert materials. Pl.’s Resp. to Defs.’ Mot. at 4. These materials

presumably encompassed much of the information sought by Defendants. Thus, no

supplementation is necessary, and no privilege log is required as to Request No. 19.

          c. Request for Production Nos. 7 and 9 – Photographs

       Plaintiff does not acknowledge Request for Production Nos. 7 and 9 in her response

to the instant Motion. Plaintiff supplemented her responses as to NATS, but she did not

expand on the claims of work product in her supplementation. Plaintiff’s general objections

on the basis of work product provide Defendants with no notice of the contents of the


                                                 9
           Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 10 of 18




withheld documents. Plaintiff’s assertions merely state that the request may implicate

documents protected by the work product doctrine. From this, Defendants are unable to

ascertain whether they should challenge the claim of privilege. Where there are general

assertions of work product and attorney-client privilege, failure to provide a privilege log

“is plainly insufficient.” Order [Doc. No. 65] at 6.3 Plaintiff shall provide a privilege log

as to Request Nos. 7 and 9 if any photographs are withheld on the basis of work product or

attorney-client privilege.

    II.   INTERROGATORY NUMBER 5

          Defendants also take issue with Plaintiff’s answer to Interrogatory No. 5.

Interrogatory No. 5 provides:

          Interrogatory No. 5:        Please provide a general description, including
          location, of all books, documents, data, compilations, and tangible things
          known to the Plaintiff that tend to prove or disprove any claim or defense
          involved in this action.

          Answer No. 5:         Objection. NATS’s interrogatory is over broad, unduly
          burdensome, premature, contains multiple discrete subparts, and fails to
          describe with reasonable particularity the information he seeks. Plaintiffs
          raises five separate causes of actions, and Defendants raise 21 affirmative
          defenses. Under Rule 33 of the Federal Rules of Civil Procedure, absent
          agreement by the parties or a Court Order permitting otherwise, NATS is
          allotted only 25 interrogatories. Kizer answers each subpart in the order that
          is [sic] appears in the Petition and Defendants’ Answer and objects to all
          interrogatories exceeding 25.

See Pl.’s Resp. to Def. NATS’s Interrog. at 4.




3
  The Court used this language when it required Defendants to provide a more detailed
privilege log in its Order granting Plaintiff’s Motion to Compel.

                                               10
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 11 of 18




       Plaintiff then outlines each cause of action and affirmative defense, labeling them

5(a) through 5(w). For Interrogatory Nos. 6 through 29, Plaintiff asserts this objection:

“Objection. NATS exceeds the allotted interrogatories permitted under Rule 33 of the

Federal Rules of Civil Procedure. Further objections are reserved until NATS obtains leave

of Court to serve additional interrogatories.”

       Plaintiff argues that Interrogatory No. 5 is a contention interrogatory with separate

subparts, exceeding the permissible number of interrogatories. Defendants assert that

Interrogatory No. 5 asks only about the description and location of evidence—much of

which could overlap for many of the claims and defenses. The Court agrees with

Defendants.

       “Contention interrogatories are interrogatories that seek to clarify the basis for or

the scope of an adversary’s claims.” Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)

(citing Starcher v. Corr. Med. Sys. Inc., 144 F.3d 418, 421 n.2 (6th Cir. 1998) aff’d sub

nom. Cunningham v. Hamilton County, 527 U.S. 198 (1999)). Parties often use “contention

interrogatories” to refer to multiple types of questions. Lucero, 240 F.R.D. at 594. True

contention interrogatories “ask another party to indicate what it contends, to state all the

facts on which it bases its contentions, to state all evidence on which it bases its contentions,

or to explain how the law applies to the facts.” Id. (citing McCarthy v. Paine Webber

Group, Inc., 168 F.R.D. 448, 480 (D. Conn. 1996)). These are different from interrogatories

that “request identification of witnesses or documents that support a party’s contentions.”

Id.




                                               11
        Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 12 of 18




       Other judges in this district have recognized that certain contention interrogatories

are generally viewed as “‘a perfectly permissible form of discovery.’” Jobson v. United

States ex rel. Dep’t of Veteran Affairs, No. CIV-17-754-SLP, 2018 WL 8299885, at *4

(W.D. Okla. Aug. 27, 2018) (citing EC Source Servs. v. Burndy LLC, No. 2:16-cv-122-

JNP, 2018 WL 3625330 at *2 (D. Utah July 30, 2018)). But contention interrogatories

seeking “‘all facts’ supporting allegations of a claim or defense are overly broad and unduly

burdensome.” Taylor v. Boise Cascade Express, a Div. of Boise Cascade Office Prod., No.

CIV-04-0266-L, 2004 WL 7332758, at *2 n.4 (W.D. Okla. Dec. 14, 2004) (citing Hiskett

v. Wal-Mart Stores, 180 F.R.D. 403, 405 (D. Kan. 1998)). Furthermore, contention

interrogatories that “systematically track all of the allegations in an opposing party’s

pleadings . . . are an abuse of the discovery process.” Lucero, 240 F.R.D. at 594 (citing

IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan. 1998)).

       Interrogatory No. 5 asks for “a general description, including location, of all books,

documents, data, compilations, and tangible things known to the Plaintiff that tend to prove

or disprove any claim or defense involved in this action.” This interrogatory does not seek

Plaintiff’s contentions, facts underlying contentions, or an application of law to facts.

Instead, this interrogatory asks for a description of evidence. This is not a contention

interrogatory of the sort that is problematic.

       Further, this interrogatory is not one that tracks the complaint or answer. Notably,

Plaintiff tracked the complaint and answer in her response to this interrogatory. She created

subparts that outlined the claims and defenses, and then asserted a numerosity objection to




                                                 12
        Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 13 of 18




the remaining interrogatories. Plaintiff shall supplement her response to No. 5 and provide

a description and location of any evidence falling within the scope of this interrogatory.4

III.   SUPPLEMENTATION

       Defendants further take issue with Plaintiff’s supplementation of her responses.

Defendants ask the Court to order Plaintiff to supplement her responses to (1) Palma’s

interrogatories, (2) NATS’s interrogatories, (3) joint interrogatories as to R.J.K., and (4)

certain requests for production.

          a. Palma’s Interrogatories

       Plaintiff supplemented her responses to NATS’s interrogatories five times. See

Defs.’ Mot. to Compel at 11. But, aside from Plaintiff’s May 3 supplementation of her

response to Interrogatory No. 3, Plaintiff never supplemented her responses to Palma’s

interrogatories. See id. at 5; Pl.’s Resp. to Defs.’ Mot. at 2. In her response to the instant

Motion, Plaintiff claims that supplementing Palma’s interrogatories would be a “waste of

time” because the requests were substantially similar, and Palma had access to the

information in the NATS supplementations. Defendants claim that each party is entitled to

supplementation. They claim that Plaintiff could have supplemented her responses jointly

if she would have included a statement saying as much, but she did not.

       Under FED. R. CIV. P. 26(e)(1), parties have an ongoing obligation to supplement

answers to interrogatories. But “Fed. R. Civ. P. 26(e)(1)(A) does not require amended


4
 The parties raise the issue of whether Plaintiff waived her numerosity objection when she
selectively supplemented some of her responses to NATS’s interrogatories. The Court need
not address this issue because Interrogatory No. 5 does not consist of subparts. Plaintiff’s
numerosity objections are moot.

                                             13
        Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 14 of 18




interrogatories in all circumstances, but only when ‘the additional or corrective information

has not otherwise been made known to the other parties during the discovery process or in

writing.’” U.S. Aviation Underwriters, Inc. v. Pilatus Business Aircraft, Ltd., 582 F.3d

1131, 1145 (10th Cir. 2009) (quoting FED. R. CIV. P. 26(e)(1)(A)).

       Three elements must be present to trigger the duty to supplement: (1) the initial

disclosures were incomplete or incorrect; (2) the supplemental disclosures occur in a timely

manner; and (3) the information was not otherwise made known during the discovery

process. Poitra v. School District No. 1 In the County of Denver, 311 F.R.D. 659, 666 (D.

Colo. 2015). Information is “made known” when it is of “such form and of such specificity

as to be the functional equivalent of a supplemental discovery response.” Id. (citing L-3

Commc’ns       Corp.    v.    Jaxon     Engineering     &     Maintenance,      Inc.,    No.

10-cv-02868-MSK-KMT, 125 F. Supp. 3d 1155, 1169 (D. Colo. 2015)).

       Defendants concede that NATS and Palma’s interrogatories and requests for

production “are the same.” Defs.’ Reply to Pl.’s Resp. at 2; see also Defs.’ Mot. to Compel

at 11 (“Supplemental responses are owed to Defendants by Plaintiff as they make the exact

same inquiries and were not supplemented.”). Plaintiff’s supplemental responses to

NATS’s requests were functionally the same as if Plaintiff would have supplemented her

responses to Palma’s requests. NATS and Palma are co-defendants in this suit, and they

are represented by the same counsel. Thus, Palma learned of the supplemental responses

when Plaintiff served them in writing on NATS. Under these facts, and in accordance with

FED. R. CIV. P. 26(e)(1), Plaintiff is not required to supplement her responses to Palma’s

interrogatories.


                                             14
        Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 15 of 18




            b. Supplementation of Other Interrogatories

       Defendants assert Plaintiff supplemented NATS’s interrogatories at her discretion.

Plaintiff argues that she selectively supplemented her response to NATS’s interrogatories

under an agreement between the parties.

       Defendants initially served 29 interrogatories. In Plaintiff’s first responses, she did

not answer past Interrogatory No. 5 because she objected as to numerosity. Plaintiff

supplemented her responses to NATS’s interrogatories five times. Defs.’ Mot. to Compel

at 11.5 In her first supplemental responses, Defendants claim Plaintiff answered

Interrogatory Nos. 6 through 27 using a discretionary standard. Id. at 12. In her second

supplemental responses, Plaintiff supplemented Interrogatory Nos. 7, 9, 10, 14, 15, 17, and

19. Id. Plaintiff supplemented her responses for a third time as to Interrogatory Nos. 2, 4,

8, 10, 11, 12, 13, 15, and 17. Id. The Court is unsure of what Plaintiff’s fourth and fifth

supplemental responses addressed.

       To the extent that Plaintiff has information related to NATS’s interrogatories that

has not been made known to Defendants through discovery, Plaintiff shall supplement the

responses that she failed to initially supplement in compliance with FED. R. CIV. P.

26(e)(1).




5
  Though Defendants state Plaintiff supplemented her responses to NATS’s interrogatories
five times, they only include her first three supplemental responses as exhibits to this
Motion.

                                             15
         Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 16 of 18




          c. Supplementation of Interrogatories as to R.J.K.

       Aside from Interrogatory No. 3, Plaintiff has not supplemented her responses in her

capacity as mother and next friend of R.J.K. Defs.’ Mot. to Compel at 5; Pl.’s Resp. to

Defs.’ Mot. at 7. Plaintiff claims that the discovery requests were nearly identical as to

R.J.K. Pl.’s Resp. to Defs.’ Mot. at 7. Plaintiff concedes that Interrogatory Nos. 11, 12, and

13 specifically address R.J.K.’s injuries, and she agrees to supplement these

interrogatories.

       In her initial response to these interrogatories, Plaintiff answered Interrogatory Nos.

1, 2, 3, and 4 before asserting the numerosity objection to No. 5 like she did in her responses

to NATS and Palma. Interrogatory Nos. 6 through 19 have not been supplemented as to

R.J.K. After reviewing the interrogatories, Nos. 8, 9, 10, 14, 15, 16, 17, 18, and 19 all seek

information related to the minor child. Thus, Plaintiff shall supplement her responses to

these interrogatories in addition to Nos. 11, 12, and 13.

          d. Supplementation of Requests for Production

       Of the requests for production at issue, Plaintiff has only supplemented her

responses to NATS’s Requests Nos. 7 and 9. Plaintiff has not supplemented NATS’s

Requests Nos. 10 or 19. Thus, Plaintiff shall supplement her responses to NATS’s Request

Nos. 10 and 19 if she has additional information relevant to these requests.

       Plaintiff has not supplemented her responses to Palma’s requests. In light of Part

III(a) of this Order, Plaintiff need not supplement her responses to Palma’s requests

because the requests for production are identical for both co-defendants who are

represented by the same counsel. See Defs.’ Reply to Pl.’s Resp. at 2 (“It is true the


                                              16
        Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 17 of 18




Interrogatories and Requests for Production are the same, but each set is from two separate

defendants.”).

       Plaintiff, in her capacity as mother and next friend of R.J.K., has not supplemented

her responses to Defendants’ requests for production. Defendants state that “the same

Requests for [sic] served on Plaintiff in her role as mother and next friend.” Defs.’ Mot. to

Compel. at 14. Thus, in light of Part III(a) of this Order, Plaintiff need not supplement her

responses to Defendants’ joint requests for production related to R.J.K.

                                     CONCLUSION

       For the reasons discussed herein, Defendants’ Motion to Compel is GRANTED in

part and DENIED in part as set forth herein.

       IT IS THEREFORE ORDERED that Plaintiff shall produce a rule-compliant

privilege log as to Defendants’ Request for Production Nos. 7, 9, and 10 within fourteen

(14) days of this Order.

       IT IS FURTHER ORDERED that Plaintiff shall supplement her response to

Interrogatory No. 5 within fourteen (14) days of this Order. Plaintiff, in her individual

capacity, shall also supplement her responses to any of NATS’s interrogatories that she did

not properly supplement because of her numerosity objection.

       IT IS FURTHER ORDERED that Plaintiff, in her capacity as mother and next

friend of R.J.K., shall supplement her responses to Interrogatory Nos. 8, 9, 10, 11, 12, 13

14, 15, 16, 17, 18, and 19 within fourteen (14) days of this Order.




                                             17
 Case 5:18-cv-00846-D Document 138 Filed 10/23/20 Page 18 of 18




IT IS SO ORDERED this 23rd day of October, 2020.




                                18
